Citation Nr: 1043847	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for sebaceous 
cysts, claimed as cysts all over the body.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to November 
1978.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran testified before the undersigned in June 2010.  A 
transcript of the hearing is of record.  Further, the Board 
acknowledges that following the June 2009 statement of the case, 
numerous treatment records have been associated with the claims 
file.  At his June 2010 BVA hearing, the Veteran, through his 
representative, waived RO consideration of these additional 
submissions. 

The Board additionally notes that, while the claim was on appeal, 
the applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were once again revised effective October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as set forth in 
the Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 
23, 2008).  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for application in 
this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

VA Examination-  The Board notes that the Veteran was last 
afforded a VA examination for his service-connected sebaceous 
cysts in August 2007.  At that time, the examiner only noted 
physical findings as to a right inguinal region sebaceous cyst.  
No scarring was noted.  However, VA treatment records indicate 
that the Veteran subsequently underwent excision of sebaceous 
cysts in his right groin and middle upper back in January 2008.  
Moreover, the Veteran testified at his June 2010 BVA hearing that 
he suffered from seven scars associated with his service-
connected sebaceous cysts.  He testified that two were located on 
his upper head, one was located on his right earlobe, one on his 
groin, two in the middle of his back and one over the top of his 
posterior area.  See T. at 3.  He indicated that four of his 
scars (back, bottom, and two on his head) were painful. See T. at 
4.  He testified that several of his scars were "unstable."  
Although it is unclear if he was alleging that there was frequent 
loss of covering of the skin over the scar, as required by the 
definition of an unstable scar pursuant to 38 C.F.R. § 4.118 
(2008). 

The Board emphasizes that disability ratings for skin disorders 
are, at least partially, dependent on the area of the body they 
cover.  Moreover, the rating criteria take into account whether a 
scar is painful or unstable, and whether they result in any 
limitation of motion.  The findings on the August 2007 VA 
examination however, only address the Veteran's right inguinal 
region sebaceous cyst.  As the Veteran has sebaceous cysts 
located on other parts of his body, the Board finds that the 
current VA examination is inadequate for rating purposes.

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).   As previously mentioned, 
the Veteran was last afforded a VA examination in August 2007 for 
his sebaceous cysts.  In his December 2007 claim, currently on 
appeal, he indicated that his condition had worsened since his VA 
examination, stating that he now had a cyst on his back, and that 
the cyst examined at his August 2007 VA examination now had to be 
removed.  An additional VA examination was never scheduled.

As the Veteran has unequivocally claimed that his disability has 
worsened since the last VA examination, and given the lack of 
other evidence with which to rate the Veteran for his disability, 
the Board finds that a VA examination must be afforded.

Outstanding Records-  The Veteran testified at his June 2010 BVA 
Hearing that he had recently undergone a CAT scan and other 
testing, a month prior, for his cyst disorder. See BVA hearing 
transcript (T.) at 8.  It is not entirely clear as to whether the 
procedure was conducted by VA, a private practitioner, or a VA-
contracted private practitioner.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the claims 
file reflects that VA treatment records are current through 
September 2009.  However, the last reference to his sebaceous 
cysts is in January 2008.  The Board finds that additional 
treatment records with regard to his sebaceous cysts may provide 
pertinent evidence, and that VA should attempt to obtain any such 
records identified by the Veteran, which have not already been 
obtained.

Finally, the Board notes that the Veteran's records contain 
references to him applying for disability benefits from the 
Social Security Administration (SSA).  See September 2005 
statement.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010), the Court noted that 38 U.S.C.A. § 5103A did not require 
VA to obtain all medical records or all SSA disability records, 
only those that are relevant to the Veteran's claim.  The Court 
also stated that VA was not required to obtain records in every 
case in order to rule out their relevance.  Rather, the standard 
is: as long as a reasonable possibility exists that the records 
are relevant to the veteran's claim, VA is required to assist the 
veteran in obtaining the identified records.  

In this instance, the Veteran did not report to VA that there are 
SSA records that would be pertinent to his claim.  His September 
2005 statement indicated he filed for SSA benefits related to the 
residuals of a fracture of the left lower extremity.  He made no 
reference to his sebaceous cysts being a part of his claim.  The 
Board, therefore, concludes that the record does not establish a 
reasonable possibility that there are such records that are 
relevant to this claim, and further development is not warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for his 
sebaceous cysts, since January 2008.  After 
obtaining a completed VA Form 21-4142, the 
AOJ should attempt to obtain any pertinent 
medical records, not already associated 
with the claims file.

2.  After requesting and obtaining any 
pertinent records, schedule the Veteran for 
a VA examination to determine the current 
nature and extent of his service-connected 
sebaceous cysts.  The examiner must be 
provided with a copy of this remand and the 
claims file for review in conjunction with 
the examination.  The examiner must 
indicate review of the claims file in their 
examination report.  Any testing deemed 
necessary should be performed. 

The examiner is asked to evaluate the 
Veteran's sebaceous cyst scars on his head 
and ears and determine if:

*	the scar(s) are 5 or more inches (13 or 
more cm.) in length; 
*	scar(s) at least one-quarter inch (0.6 
cm.) wide at widest part;
*	surface contour of scar(s) elevated or 
depressed on palpation;
*	scar(s) adherent to underlying tissue;
*	skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.);
*	skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.);
*	underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.);
*	skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.);
*	if there is visible or palpable tissue 
loss and either gross distortion or 
asymmetry.

The examiner is asked to evaluate the 
Veteran's sebaceous cyst scars on his 
groin, back and posterior area and 
determine if the scar(s) are:
      
*	deep or cause limited motion in an area 
or areas exceeding: (i) 6 square inches 
(39 sq. cm.); (ii) 12 square inches (77 
sq. cm.); (iii) 72 square inches (465 
sq. cm.); or (iv) 144 square inches 
(929 sq. cm.);
*	superficial and do not cause limited 
motion in an area or areas exceeding: 
144 square inches (929 sq. cm.) or 
greater;
*	superficial and unstable;
*	superficial and painful on examination. 

Limitation of motion findings for affected 
body parts should be noted.

In evaluating scars under these diagnostic 
criteria, an unstable scar is one where, 
for any reason, there is frequent loss of 
covering of the skin over the scar.  A 
superficial scar is one not associated 
with underlying soft tissue damage.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  Consideration should be given as to 
whether referral for an extraschedular 
rating is warranted.  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp.2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

